Name: Commission Regulation (EC) NoÃ 593/2006 of 12 April 2006 opening a tendering procedure for the sale of wine alcohol for use as bioethanol in the Community
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  beverages and sugar;  energy policy;  marketing
 Date Published: nan

 13.4.2006 EN Official Journal of the European Union L 104/15 COMMISSION REGULATION (EC) No 593/2006 of 12 April 2006 opening a tendering procedure for the sale of wine alcohol for use as bioethanol in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 33 thereof, Whereas: (1) Commission Regulation (EC) No 1623/2000 of 25 July 2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms (2), lays down, among other things, detailed rules for disposing of stocks of alcohol obtained from distillation under Articles 35, 36 and 39 of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (3) and referred to in Articles 27, 28 and 30 of Regulation (EC) No 1493/1999 and held by the intervention agencies. (2) A tendering procedure for the sale of wine alcohol for exclusive use as bioethanol in the fuel sector in the Community should be organised in accordance with Article 92 of Regulation (EC) No 1623/2000 with a view to reducing Community stocks of wine alcohol and ensuring the continuity of supplies to firms approved under that Article. (3) Since 1 January 1999, in accordance with Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (4), the selling price and securities must be expressed, and payments made, in euro. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 1. Tendering procedure No 5/2006 EC is hereby opened for the sale of wine alcohol for use as bioethanol in the Community. The alcohol concerned has been produced from distillation under Articles 27, 28 and 30 of Regulation (EC) No 1493/1999 and is held by the intervention agencies of the Member States. 2. The total volume put up for sale is 678 571,8692 hectolitres of alcohol at 100 % vol., broken down as follows: (a) one lot with the number 40/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (b) one lot with the number 41/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (c) one lot with the number 42/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (d) one lot with the number 43/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (e) one lot with the number 44/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (f) one lot with the number 45/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (g) one lot with the number 46/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (h) one lot with the number 47/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (i) one lot with the number 48/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (j) one lot with the number 49/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (k) one lot with the number 50/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (l) one lot with the number 51/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (m) one lot with the number 52/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (n) one lot with the number 53/2006 EC for a quantity of 28 571,8692 hectolitres of alcohol at 100 % vol. 3. The location and references of the vats making up the lots, the quantity of alcohol in each vat, the alcoholic strength and the characteristics of the alcohol are as set out in Annex I to this Regulation. 4. Only firms approved under Article 92 of Regulation (EC) No 1623/2000 may take part in the tendering procedure. Article 2 The sale shall be conducted in accordance with Articles 93, 94, 94b, 94c, 94d, 95, 96, 97, 98, 100 and 101 of Regulation (EC) No 1623/2000 and Article 2 of Regulation (EC) No 2799/98. Article 3 1. Tenders shall be delivered to the intervention agencies holding the alcohol listed in Annex II or sent by registered mail to the address of the intervention agency. 2. Tenders shall be placed in a sealed double envelope, the inside envelope marked Tender under procedure No 5/2006 EC for use as bioethanol in the Community, the outer envelope bearing the address of the intervention agency concerned. 3. Tenders must reach the intervention agency concerned not later than 12 noon Brussels time on 3 May 2006. Article 4 1. To be eligible for consideration, tenders must comply with Articles 94 and 97 of Regulation (EC) No 1623/2000. 2. To be eligible for consideration, when they are presented, tenders must be accompanied by: (a) proof that a tendering security of EUR 4 per hectolitre of alcohol at 100 % vol. has been lodged with the intervention agency holding the alcohol concerned; (b) the name and address of the tenderer, the reference number of the notice of invitation to tender and the price proposed, expressed in euro per hectolitre of alcohol at 100 % vol.; (c) an undertaking by tenderers that they will comply with all the rules applicable to this tendering procedure; (d) a statement by tenderers to the effect that: (i) they waive all claims in respect of the quality and characteristics of any alcohol awarded to them, (ii) they agree to submit to any checks made on the destination and use made of the alcohol, (iii) they accept that it is their responsibility to provide evidence that the alcohol is used as specified in the notice of invitation to tender in question. Article 5 The notifications provided for in Article 94a of Regulation (EC) No 1623/2000 relating to the tendering procedure opened by this Regulation shall be sent to the Commission at the address given in Annex III to this Regulation. Article 6 The formalities for sampling shall be as set out in Article 98 of Regulation (EC) No 1623/2000. The intervention agency shall provide all the necessary information on the characteristics of the alcohol put up for sale. On application to the intervention agency concerned, interested parties may obtain samples of the alcohol put up for sale, taken by a representative of the intervention agency concerned. Article 7 1. The intervention agencies in the Member States in which the alcohol put up for sale is stored shall carry out appropriate checks to verify the nature of the alcohol at the time of end-use. To that end, they may: (a) apply Article 102 of Regulation (EC) No 1623/2000 mutatis mutandis; (b) carry out checks on samples using nuclear magnetic resonance analysis to verify the nature of the alcohol at the time of end-use. 2. The costs of the checks referred to in paragraph 1 shall be borne by the firms to which the alcohol is sold. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 2165/2005 (OJ L 345, 28.12.2005, p. 1). (2) OJ L 194, 31.7.2000, p. 45. Regulation as last amended by Regulation (EC) No 1820/2005 (OJ L 293, 9.11.2005, p. 8). (3) OJ L 84, 27.3.1987, p. 1. Regulation repealed by Regulation (EC) No 1493/1999. (4) OJ L 349, 24.12.1998, p. 1. ANNEX I Member State and lot number Location Vat No Quantity in hectolitres of alcohol at 100 % vol. Regulation (EC) No 1493/1999 (Article) Type of alcohol Spain Lot No 40/2006 EC TarancÃ ³n A-5 24 943 30 raw A-6 15 367 30 raw D-1 9 690 30 raw Total 50 000 Spain Lot No 41/2006 EC TarancÃ ³n B-2 12 384 30 raw B-8 22 838 30 raw D-1 14 778 30 raw Total 50 000 Spain Lot No 42/2006 EC TarancÃ ³n B-5 24 754 27 + 28 raw B-6 24 170 27 raw C-1 1 076 27 raw Total 50 000 Spain Lot No 43/2006 EC Tomelloso 1 46 476 27 raw 5 3 524 27 raw Total 50 000 Spain Lot No 44/2006 EC Tomelloso 5 50 000 27 raw Total 50 000 France Lot No 45/2006 EC Deulep  PSL F-13230 Port-Saint-Louis-du-RhÃ ´ne B2 43 430 27 raw B2B 810 27 raw Deulep Bld Chanzy F-30800 Saint-Gilles-du-Gard 506 5 760 30 raw Total 50 000 France Lot No 46/2006 EC Viniflhor  Port-La-Nouvelle EntrepÃ ´t dalcool Av. Adolphe Turrel, BP 62 F-11210 Port-La-Nouvelle 7 1 435 28 raw 1 48 565 27 raw Total 50 000 France Lot No 47/2006 EC Viniflhor  Longuefuye F-53200 Longuefuye 1 9 755 28 raw 2 22 700 27 raw 1 12 780 30 raw 21 4 765 28 raw Total 50 000 France Lot No 48/2006 EC Viniflhor  Port-La-Nouvelle EntrepÃ ´t dalcool Av. Adolphe Turrel, BP 62 F-11210 Port-La-Nouvelle 10 8 060 27 raw 7 2 705 28 raw 7 17 155 30 raw 8 22 080 27 raw Total 50 000 Italy Lot No 49/2006 EC Bertoliono  Partinico (PA) 34A-33A-15A-22A 26 080 27 + 30 raw Trapas  Petrosino (TP) 7A-8A-24A 9 255 30 raw Enodistil  Alcamo (TP) 22A 3 100 30 raw S.V.M.  Sciacca (AG) 35A-36A-38A-39A-40A-44A 1 690 27 raw GE.DIS  Marsala (TP) 17A-18A-10B-12B 9 875 27 + 30 raw Total 50 000 Italy Lot No 50/2006 EC Bonollo  Paduni-Anagni (FR) 16A-31A 21 024,23 27 + 30 raw Bonollo  Torrita di Siena (SI) 5C-6C-7C-8C-14C-15C-18C-25C-27C 4 155,77 27 + 30 raw Deta  Barberino Val dElsa (FI) 8A 1 900 27 raw Mazzari  S. Agata sul Santerno (RA) 1A-6A 22 920 27 raw Total 50 000 Italy Lot No 51/2006 EC S.V.A.  Ortona (CH) 14A-20A 2 500 27 raw DAuria  Ortona (CH) 66A-67A-74A-79A 8 000 27 raw Balice  San Basilio Mottola (TA) 2A 1 800 27 raw Balice S.n.c.  Valenzano (BA) 34A-55A 9 500 27 raw De Luca  Novoli (LE) 15A 6 500 27 raw Caviro  Carapelle (FG) 2C 7 200 30 raw Di Lorenzo  Ponte Nuovo di Torgiano (PG) 1B-2B-7B-3B 14 500 27 + 30 raw Total 50 000 Italy Lot No 52/2006 EC Caviro  Faenza (RA) 4A-10A-12A-18A-15A 18 000 27 + 30 raw Mazzari  S. Agata sul Santerno (RA) 1A-6A 3 080 27 raw Dister  Faenza (RA) 121A-122A 7 436,58 27 + 30 raw I.C.V.  Borgoricco (PD) 5A 2 183,42 27 raw Tampieri  Faenza (RA) 4A-9A-10A 1 300 27 raw Villapana  Faenza (RA) 7A-8A 12 000 27 raw Cipriani  Chizzola di Ala (TN) 23A-33A 6 000 27 raw Total 50 000 Hungary Lot No 53/2006 EC Arany Kapu Rt. KunfehÃ ©rtÃ ³, IV. KÃ ¶rzet 6. H-6413 E-3 1 340,7515 27 raw E-4 1 352,1015 27 raw S-44 1 982,2883 27 raw Miskolci LikÃ rgyÃ ¡r Rt. 3527 Miskolc, VitÃ ©z u. 13. Hrsz.: 4686/5, 4686/2 I/3 127,3955 27 raw I/4 133,5340 27 raw I/5 133,7691 27 raw I/6 136,0673 27 raw I/7 133,8871 27 raw I/8 133,4023 27 raw I/9 128,8093 27 raw I/10 136,2838 27 raw I/11 123,9665 27 raw I/12 136,2838 27 raw III/31 117,0742 27 raw III/32 134,0073 27 raw III/33 131,8566 27 raw III/34 133,4854 27 raw Tokaj KereskedÃ hÃ ¡z Rt. 3934 Tolcsva, PetÃ fi SÃ ¡ndor u. 32. Hrsz.: 142/1 2214440 4 802,7446 27 raw 2214450 4 909,3598 27 raw Tokaj KereskedÃ hÃ ¡z Rt. 3943 Bodrogolaszi, OrszÃ ¡g Ã ºt 19. Hrsz.: 196-198, 200-202 SZ/I 1 826,5187 27 raw SZ/II 1 837,4081 27 raw SZ/III 1 777,4340 27 raw TartalÃ ©kgazdÃ ¡lkodÃ ¡si Kht. 5130 JÃ ¡szapÃ ¡ti, Tanya Hrsz.: 266 007 4 760,3785 27 raw 008 2 143,0620 27 raw Total 28 571,8692 ANNEX II Intervention agencies holding the alcohol referred to in Article 3 Onivins-Libourne  FEGA  AGEA  MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal  ANNEX III Address referred to in Article 5 European Commission Directorate-General for Agriculture and Rural Development, Unit D-2 Rue de la Loi/Wetstraat 200 B-1049 Brussels Fax (32-2) 298 55 28 E-mail address: agri-market-tenders@cec.eu.int